Scott, Judge,
delivered the opinion of the court.
The only question presented by the record for our determination is, whether the paper offered as the instrument of emancipation, together with its acknowledgment, was competent evidence to establish the petitioners’ right to freedom.
The first section of the second article of the act concerning slaves provides that “ any person may emancipate his or her slave by last will, or any other instrument in writing under hand and seal, attested by two witnesses, and proved in the circuit court of the county where he or she resides, or acknowledged *397by the party in the same court.” So an act of emancipation may be effected by will, or any other instrument of writing. We all know what is meant by the term will. It is an instrument disposing of one’s proprerty at his death, but having no efficacy until that time; being revocable. It can not be maintained that the paper in this case could be effectual as a will to emancipate the plaintiffs. As a will it could confer no right, nor be of any force for any purpose, until it was admitted to probate. This is as well settled a principle as any in the law. Rut while the paper is inefficacious as a will, we see no reason why it is not an instrument in writing within the meaning of the law. The statute intended that slaves should be emancipated in one of two ways, by will or by an act inter vivos. We have seen what is a will in the contemplation of law. Now, the word “other” before the word “instrument” in the act does not refer to the form but to the effect of the instrument. If the party wished to emancipate his slaves by an act inter vivos, it was not designed to prevent him from using an instrument in the form of a will, if it had the other requisites necessary to effect his object. The law permitting emancipation to be conferred by any instrument of writing, there is no reason why a written paper, in the form of a will, if sufficiently expressive of such intent, should not be as effectual for that purpose as a paper in any other form. It is in the words of the law ; it is in the meaning of the law. What more can be required ? The paper then offered in evidence, being an instrument in writing sufficiently expressive of an intent to emancipate, being under seal, attested by two witnesses, and openly acknowledged in the Circuit Court by the emancipator, should have been received in evidence as a valid act of emancipation. The other judges concurring, the judgment will be reversed, and the cause remanded.